DETAILED ACTION

Reasons for Allowance
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendment filed on 06/15/2022 has been reviewed by the examiner in view of prior art of records Boesen (US 10,708,699 B2), and the prior art of records Boesen fails to teach the cited claim limitations of “on one side of the main board in order from top to bottom; a microphone and keys fixed on the other side of the main board in order from top to bottom; the upper part of the circuit board being soldered with a Bluetooth circuit; the MCU and the key used as a switch being connected by cables”. Prior art Boesen teaches a hearing aid includes a hearing aid housing, a processor disposed within the hearing aid housing for processing sound signals based on settings to compensate for hearing loss of an individual according to a hearing loss profile, at least one microphone for receiving sound signals to be processed, the at least one microphone operatively connected to the processor, at least one speaker for outputting sound signals to a user after processing of the sound signals. However, prior art of records Boesen fails to teach the cited claim limitations of “on one side of the main board in order from top to bottom; a microphone and keys fixed on the other side of the main board in order from top to bottom; the upper part of the circuit board being soldered with a Bluetooth circuit; the MCU and the key used as a switch being connected by cables”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 30, 2022
/SIMON KING/Primary Examiner, Art Unit 2653